United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                      April 3, 2019 
                                             
                                         Before 
                                             
                            DANIEL A. MANION, Circuit Judge 
                                  
                            MICHAEL B. BRENNAN, Circuit Judge 
 
                              MICHAEL Y. SCUDDER, Circuit Judge 
 
                               
No. 18‐2228                                        
                                                  Appeal from the  
RONNIE L. WINSTED, JR.,                           United States District Court for the  
              Plaintiff‐Appellant,                Southern District of Indiana, Terre Haute 
                                                  Division. 
       v.                                          
                                                  No. 2:17‐cv‐00137‐MJD‐WTL 
 
                                                   
NANCY A. BERRYHILL,  
                                                  Mark J. Dinsmore,  
Acting Commissioner of Social Security, 
                                                  Magistrate Judge. 
              Defendant‐Appellee. 
 
                                                                         
 
                                         O R D E R 
 
       Defendant‐appellee filed a petition for rehearing on March 25, 2019. All of the 
judges on the panel have voted to deny rehearing and to issue an amended opinion. 
This court’s opinion dated February 8, 2019, is amended in a separately filed opinion 
released today.  
        
       The petition for rehearing is therefore DENIED.